As filed with the Securities and Exchange Commission on March 23, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [ ] Soliciting Material under Rule 14a-12 PAPPINVESTMENT TRUST (Name of Registrant as Specified In Its Charter) c/o ULTIMUS FUND SOLUTIONS, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Address of principal executive offices) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proxy Statement March 23, 2012 Important Voting Information Inside Papp Investment Trust Papp Small & Mid-Cap Growth Fund Please vote immediately! You can vote through the internet or by mail. Details on voting can be found on your proxy card. Papp Investment Trust 2201 E. Camelback Road, Suite 227B Phoenix, Arizona 85016 SPECIAL MEETING OF SHAREHOLDERS Papp Small & Mid-Cap Growth Fund Important Voting Information Inside TABLE OF CONTENTS Letter from the President 3 Notice of Special Meeting of Shareholders 5 Important Information to Help You Understand the Proposals 6 Proxy Statement 8 Proposal 1: To Approve a Proposed New Investment Advisory Agreement with L. Roy Papp & Associates, LLP 9 Proposal 2: To Elect Five Individuals to Serve on the Board of Trustees 15 Proposal 3: To Transact Any Other Business, Not Currently Contemplated, That May Properly Come Before the Special Meeting of Shareholders or Any Adjournment Thereof in the Discretion of the Proxies or Their Substitutes 22 Outstanding Shares and Voting Requirements 23 Additional Information on the Operation of the Fund 24 Other Matters 26 Exhibit A: Form of the Proposed New Investment Advisory Agreement 2 PAPP INVESTMENT TRUST March 23, 2012 Dear Shareholder: You are cordially invited to attend a Special Meeting of Shareholders (the “Meeting”) of Papp Investment Trust (the “Trust”), to be held at 9:00 a.m., Mountain Time, on May 1, 2012 at the offices of the Trust’s investment adviser, L. Roy Papp & Associates, LLP, 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016, to vote on the proposals listed below.Formal notice of the Meeting appears after this letter, followed by the Proxy Statement.Please review the Proxy Statement and vote your shares at your earliest convenience by completing and returning the enclosed proxy in the envelope provided or voting through the internet. PROPOSAL 1. To approve a proposed new investment advisory agreement between the Trust, on behalf of the Papp Small & Mid-Cap Growth Fund, and L. Roy Papp & Associates, LLP. PROPOSAL 2. To elect five individuals to serve on the Board of Trustees of the Trust. PROPOSAL 3. To transact any other business, not currently contemplated, that may properly come before the Meeting or any adjournment thereof in the discretion of the proxies or their substitutes. As many of you are aware, on December 16, 2011, L. Roy Papp, the Founder and Senior Partner of L. Roy Papp & Associates, LLP (the “Adviser”), the investment adviser for the Papp Small & Mid-Cap Growth Fund (the “Fund”), passed away after a short illness.Upon Mr. Papp’s death,his ownership interest in the Advisertransferred to his son, Harry A. Papp, and his daughter, Victoria S. Cavallero.This change in the beneficial ownership of the Adviser (the “Transaction”) may be deemed to be a change in control of the Adviser and thus an automatic termination of the Fund’s investment advisory agreement with the Adviser that was in effect prior to December 16, 2011 (the “Former Advisory Agreement”).The Investment Company Act of 1940, as amended (the “1940 Act”), and the Former Advisory Agreement both require that we obtain from shareholders of the Fund approval of a new investment advisory agreement (the “New Advisory Agreement”) as a result of the presumed change in control and termination of the Former Advisory Agreement.Your approval of the New Advisory Agreement will not change the rate at which the Fund pays advisory fees to the Adviser or the strategies and process currently being used to manage the Fund.The Trust’s Board of Trustees has approved the New Advisory Agreement and recommends that you vote “FOR” approval of the New Advisory Agreement. 3 You are also being asked to vote on the election of five individuals to serve on the Trust’s Board of Trustees.All of the nominees currently serve as Trustees and four have been previously elected as Trustees by the Fund’s shareholders.Mr. Harry A. Papp was appointed as a Trustee by the Board of Trustees to fill the vacancy created by L. Roy Papp’s death and is a new candidate for election by the Fund’s shareholders.The Trust’s Board of Trustees recommends that you vote “FOR” the election of each of the nominees as Trustees of the Trust. Your vote is important regardless of the number of shares you own.In order to avoid the added cost of follow-up solicitations and possible adjournments, please take a few minutes to read the Proxy Statement and cast your vote.It is important that your vote be received no later than May 1, 2012. In addition to voting by mail, you may also vote through the internet by going to the website that appears on the enclosed proxy card and follow the simple instructions using the control number that appears on the proxy card.The use of internet voting will reduce the time and costs associated with this proxy solicitation.Whichever method you choose, please read the enclosed Proxy Statement carefully before you vote. We appreciate your participation and prompt response in this matter and thank you for your continued support.If you have any questions after considering the enclosed materials, please call 1-877-370-7277. Sincerely, /s/ Harry A. Papp Harry A. Papp Managing Partner 4 PAPP INVESTMENT TRUST NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF PAPP SMALL & MID-CAP GROWTH FUND Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held at 9:00 a.m., Mountain Time, on May 1, 2012.The Proxy Statement is available at www.roypapp.com or by calling the Fund at 1-877-370-7277. To the Shareholders of the Papp Small & Mid-Cap Growth Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Papp Small & Mid-Cap Growth Fund (the “Fund”), a series of Papp Investment Trust (the “Trust”), will be held at9:00 a.m., Mountain Time, on May 1, 2012 at the offices of the Trust’s investment adviser, L. Roy Papp & Associates, LLP, 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016.The purpose of the Meeting is to consider and vote on the following matters: 1. To approve a proposed new investment advisory agreement between the Trust, on behalf of Papp Small & Mid-Cap Growth Fund, and L. Roy Papp & Associates, LLP. 2. To elect five individuals to serve on the Board of Trustees of the Trust. 3. To transact any other business, not currently contemplated, that may properly come before the Meeting or any adjournment thereof in the discretion of the proxies or their substitutes. Shareholders of record as of the close of business on March 7, 2012 will be entitled to notice of and to vote at the Meeting or any adjournment thereof.A Proxy Statement and proxy card solicited by the Trust are included herein. Your vote is important to us.Thank you for taking the time to consider the proposals. By order of the Board of Trustees, /s/ Tina H. Bloom Tina H. Bloom Secretary Papp Investment Trust March 23, 2012 IMPORTANT Please vote through the Internet by following the instructions on your proxy card, thus avoiding unnecessary expense and delay.You may also execute the enclosed proxy and return it promptly in the enclosed envelope.No postage is required if mailed in the United States.The proxy is revocable and will not affect your right to vote in person if you attend the Meeting. 5 IMPORTANT INFORMATION TO HELP YOU UNDERSTAND THE PROPOSALS While we encourage you to carefully read the entire text of the Proxy Statement, for your convenience we have provided answers to some of the most frequently asked questions and a brief summary of the proposals to be voted on by shareholders. QUESTIONS AND ANSWERS Q:What is happening? Why did I get this package of materials? A:A special meeting of shareholders of the Papp Small & Mid-Cap Growth Fund (the “Fund”) is scheduled to be held at 9:00 a.m., Mountain Time, on May 1, 2012.According to our records, you are a shareholder of record as of the Record Date for this meeting. Q:Why am I being asked to vote on a proposed new advisory agreement? A:As many of you are aware, on December 16, 2011, L. Roy Papp, Founder and Senior partner of L. Roy Papp & Associates (the “Adviser”), the investment adviser to the Fund, passed away after a short illness.Upon Mr. Papp’s death,his ownership interest in the Advisertransferred to his son, Harry A. Papp and his daughter, Victoria S. Cavallero, which caused the Adviser to experience a change in its beneficial ownership (the “Transaction”). The Investment Company Act of 1940, as amended (the “1940 Act”), provides in part that an owner of more than 25% of the outstanding voting securities of an entity is presumed to have a controlling interest in that entity.Because Mr. Papp’s ownership interest in the Adviser was in excess of 25%, the Transaction may be deemed to have resulted in a change in control of the Adviser and, pursuant to relevant provisions of the 1940 Act, effectively terminated the investment advisory agreement that was in effect at the time of Mr. Papp’s death (the “Former Advisory Agreement”).As a result, the Fund does not have an investment advisory agreement in place that has been approved by shareholders in accordance with the 1940 Act.Therefore, shareholders of the Fund are being asked to approve a new investment advisory agreement (the “New Advisory Agreement”) in order for the Adviser to continue as the Fund’s investment adviser. Q:Does the Fund have an Advisory Agreement at the present time? The Adviser currently provides investment management services to the Fund pursuant to an interim investment advisory agreement (the “Interim Advisory Agreement”), as permitted by the 1940 Act.At a meeting held December 23, 2011, the Board of Trustees, including a majority of the Trustees who are not “interested persons,” as defined by the 1940 Act, of the Trust, approved the Interim Advisory Agreement with the Adviser, which has a maximum term of 150 days from December 16, 2011, but is otherwise substantially identical in all material respects to the Former Advisory Agreement.However, in order for the Adviser to continue to provide management services to the Fund beyond the interim period, which ends upon the earlier of (i) May 14, 2012, or (ii) the effective date of the New Advisory Agreement, shareholders of the Fund must approve the New Advisory Agreement. 6 Q:How does the proposed New Advisory Agreement differ from the Former Advisory Agreement? A:Except for the effective and termination dates, the terms of the New Advisory Agreement are substantially identical in all material respects to the terms of the Former Advisory Agreement. Q:How will the Transaction affect the shareholders of the Fund? A:Other than the change in the ownership structure of the Adviser, the operations of the Adviser are expected to stay the same.Rosellen C.Papp, who was previously co-portfolio manager of the Fund with L. Roy Papp, will continue to be primarily responsible for the day-to-day management of the Fund’s portfolio. Q:Will the total fees payable under the New Advisory Agreement increase? A:No.The advisory fee rate payable to the Adviser under the New Advisory Agreement will be the same as the rate paid under the Former Advisory Agreement. Q:Why are shareholders of the Fund being asked to elect Trustees? A:The Board of Trustees has appointed Mr. Harry A. Papp to fill the vacancy on the Board created by the death of his father, L. Roy Papp; however, Harry A. Papp has not been elected by the Fund’s shareholders.The 1940 Act requires that at least two-thirds of the members of the Board of Trustees be elected by shareholders.The election of all nominees at this Meeting by shareholders will reduce the likelihood that the Trust will need to undergo another proxy solicitation with regards to Board composition for the foreseeable future. Information regarding the qualifications of each nominee is set forth below under Proposal 2. Q:How does the Board of Trustees recommend that I vote? A:After careful consideration of the proposals, the Board of Trustees unanimously recommends that you vote FOR each of the proposals.The various factors that the Board of Trustees considered in making these determinations are described in the Proxy Statement. Q:What will happen if there are not enough votes to hold the Meeting? A:It is important that shareholders vote through the internet or complete and return signed proxy cards promptly, but no later than May 1, 2012 to ensure there is a quorum for the Meeting.You may be contacted by a representative of the Trust or a proxy solicitor if we do not hear from you.If we have not received sufficient votes to have a quorum at the Meeting or have not received enough votes to approve the Proposals, we may adjourn the Meeting to a later date so we can continue to seek more votes. Q:Whom should I call for additional information about the Proxy Statement? A:If you have any questions regarding the Proxy Statement or completing and returning your proxy card, you can call 1-877-370-7277. 7 PAPP INVESTMENT TRUST SPECIAL MEETING OF SHAREHOLDERS OF PAPP SMALL & MID-CAP GROWTH FUND To Be Held on May 1, 2012 PROXY STATEMENT This Proxy Statement is being furnished in connection with the solicitation of proxies by the Board of Trustees (the “Board” or “Board of Trustees”) of Papp Investment Trust (the “Trust”) for use at the Special Meeting of Shareholders (the “Meeting”) of Papp Small & Mid-Cap Growth Fund (the “Fund”), a series of the Trust, to be held on May 1, 2012 or at any adjournment thereof.The principal address of the Trust is 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016.This Proxy Statement and proxy card were first mailed to shareholders on or about March 23, 2012. As described in more detail below, at the Meeting shareholders are being asked to consider the approval of a new investment advisory agreement between the Trust, on behalf of the Fund, and L. Roy Papp & Associates, LLP, the Fund’s investment adviser (the “Adviser”) (Proposal 1), and to elect five individuals to serve on the Trust’s Board of Trustees (Proposal 2). A proxy, if properly executed, duly returned and not revoked, will be voted in accordance with the specifications therein.A proxy that is properly executed but has no voting instructions with respect to a proposal will be voted for that proposal.A shareholder may revoke a proxy at any time prior to use by filing with the Secretary of the Trust an instrument revoking the proxy, by submitting a proxy bearing a later date, or by attending and voting at the Meeting in person. The Fund has retained The Altman Group to solicit proxies for the Meeting.The Altman Group is responsible for printing proxy cards, mailing proxy material to shareholders, soliciting brokers, custodians, nominees and fiduciaries, tabulating the returned proxies and performing other proxy solicitation services.The anticipated cost of these services is approximately $4,000 and will be paid by the Adviser. In addition to solicitation through the mail, proxies may be solicited by representatives of the Fund without cost to the Fund.Such solicitation may be by telephone, facsimile or otherwise.It is anticipated that banks, broker-dealers, custodians, nominees, fiduciaries and other financial institutions will be requested to forward proxy materials to beneficial owners and to obtain approval for the execution of proxies.Upon request, the Adviser will reimburse such persons or entities for the reasonable expenses incurred by them in connection with forwarding solicitation material to the beneficial owners of shares held of record by such persons. 8 PROPOSAL 1: TO APPROVE A PROPOSED NEW INVESTMENT ADVISORY AGREEMENT WITH L. ROY PAPP & ASSOCIATES, LLP Shareholders of the Fund are being asked to vote on a proposed new investment advisory agreement between the Trust, on behalf of the Fund, and the Adviser (the “New Advisory Agreement”).As many of you are aware, on December 16, 2011, L. Roy Papp, Senior Partner of the Adviser and co-portfolio manager of the Fund, passed away after a short illness.L. Roy Papp founded the Adviser in 1978 and was co-trustee and beneficiary of the L. Roy Papp & Marilyn Papp Revocable Trust (the “LRMP Trust”), the principal shareholder of the Adviser.Upon his death, L. Roy Papp’s ownership interest in the Adviser held in the LRMP Trusttransferred to his son, Harry A. Papp, and his daughter, Victoria S. Cavallero, which caused the Adviser to experience a change in its beneficial ownership (the “Transaction”).The 1940 Act provides in part that an owner of more than 25% of the outstanding voting securities of an entity is presumed to have a controlling interest in that entity.Because Mr. Papp’s ownership interest in the Adviser was in excess of 25%, the Transaction may be deemed to have resulted in a “change in control” of the Adviser and, pursuant to relevant provisions of the 1940 Act, effectively terminated the investment advisory agreement that was in effect at the time of Mr. Papp’s death (the “Former Advisory Agreement”).The Transaction has not resulted in a change in the operations of the Adviser, other than a change in its ownership structure.Rosellen C. Papp, who was previously co-portfolio manager of the Fund with L. Roy Papp, will continue to be primarily responsible for the day-to-day management of the Fund’s portfolio.Because the Transaction results in a technical assignment and automatic termination of the Former Advisory Agreement, the Board of Trustees has approved a New Advisory Agreement between the Trust, on behalf of the Fund, and the Adviser in order for the Adviser to continue as the Fund’s investment adviser. The Adviser is seeking shareholder approval of this New Advisory Agreement. The Interim Advisory Agreement.As a result of the Transaction having occurred prior to shareholder approval of the New Advisory Agreement, the Trust does not have an investment advisory agreement in place for the Fund that has been approved by shareholders in accordance with the 1940 Act.In order to ensure the continuity of the investment advisory services to the Fund until shareholders approve the New Advisory Agreement, the Board of Trustees, including a majority of the Trustees who are not “interested persons,” as defined by the 1940 Act, of the Trust (the “Independent Trustees”), at a meeting held December 23, 2011, approved an Interim Advisory Agreement with the Adviser (the “Interim Advisory Agreement”) pursuant to which the Adviser will continue to provide investment management services to the Fund under the same terms as the Former Advisory Agreement.The Interim Advisory Agreement was approved within 10 days of the termination of the Former Advisory Agreement as required by Rule 15a-4 under the 1940 Act.The Interim Advisory Agreement is dated December 16, 2011, the date of the Transaction, and replaced the Former Advisory Agreement as of such date.The Interim Advisory Agreement is substantially identical in all material respects to the Former Advisory Agreement and the New Advisory Agreement, except that it has a maximum term of 150 days as required by Rule 15a-4 under the 1940 Act.The Interim Advisory Agreement will terminate upon shareholder approval of the New Advisory Agreement that is being proposed at this Meeting, unless it sooner terminates on May 14, 2012 according to its terms.The Interim Advisory Agreement provides for the same level of compensation to the Adviser as the Former Advisory Agreement. 9 The New Advisory Agreement.The New Advisory Agreement is identical in all material respects to the Former Advisory Agreement, except that the New Advisory Agreement has a different effective and termination dates.The New Advisory Agreement, if approved by shareholders, will replace the Interim Advisory Agreement.Under the New Advisory Agreement, the Adviser will continue to be responsible for managing the investment and reinvestment of the Fund’s portfolio assets in securities, including buying, selling and trading in all stock, bonds and other assets of the Fund, and establishing, maintaining and trading in brokerage accounts for and in the name of the Fund, all in accordance with the 1940 Act and any rules thereunder, the supervision and control of the Board of Trustees, and the investment objectives, policies and restrictions of the Fund.The Adviser will continue to pay all of the expenses incurred by it in connection with its investment advisory services provided to the Fund.The Fund will continue to pay all of the expenses relating to its operations, including brokerage fees and commissions, taxes, interest charges, the fees of the Adviser and the fees and expenses of the Fund’s administrator, transfer agent, fund accounting agent and custodian, legal and auditing expenses, expenses and fees related to registration and filing with the Securities and Exchange Commission and state regulatory authorities, costs of printing and mailing Prospectuses and shareholder reports to existing shareholders, fees and expenses of the Independent Trustees and other expenses.Fees paid to the Adviser under the New Advisory Agreement will be calculated at the same rate as the fees previously charged under the Former Advisory Agreement and those presently charged under the Interim Advisory Agreement.The advisory fee paid by the Fund is equal to the annual rate of 1.00% of the Fund’s average daily net assets. The New Advisory Agreement, like the Interim Advisory Agreement and the Former Advisory Agreement, provides that the Adviser shall not be liable for any mistake of judgment or in any event whatsoever, provided that nothing herein shall be deemed to protect, or purport to protect, the Adviser against any liability to the Fund or to its security holders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of the Adviser’s reckless disregard of its obligations and duties thereunder. The New Advisory Agreement, if approved by shareholders, will remain in force for an initial term of two years, and from year to year thereafter, subject to annual approval by (a) the Board of Trustees or (2) a vote of a majority (as defined in the 1940 Act) of the outstanding shares of the Fund.In either event, continuance of the New Advisory Agreement beyond the initial two year period must also be approved by a majority of the Independent Trustees, by a vote cast in person at a meeting called for the purpose of voting on the continuance.The New Advisory Agreement may be terminated at any time, on 60 days’ written notice, without the payment of any penalty, by the Board of Trustees, by a vote of a majority of the outstanding voting shares of the Fund, or by the Adviser.The New Advisory Agreement automatically terminates in the event of its assignment, as defined by the 1940 Act and the rules thereunder. If shareholders of the Fund do not approve the New Advisory Agreement within 150 days of the effective date of the Interim Advisory Agreement, the Trustees will consider other appropriate action in accordance with the 1940 Act. 10 The description of the New Advisory Agreement in this Proxy Statement is only a summary. The form of the proposed New Advisory agreement is attached hereto as Exhibit A.The descriptions of the New Advisory Agreement set forth in this Proxy Statement are qualified in their entirety by reference to Exhibit A. Expense Limitation Agreement.The Adviser and the Trust have entered into an expense limitation agreement (the “Expense Limitation Agreement”) under which the Adviser has agreed, until at least March 8, 2013, to reduce its management fees and to pay other operating expenses of the Fund, if necessary, in an amount that limits annual operating expenses (excluding acquired fund fees and expenses and certain other expenses) to not more than 1.25% of the Fund’s average daily net assets.Under the terms of the Expense Limitation Agreement, the Adviser may recover from the Fund any management fee reductions and expense reimbursements for a period of three years after such fee reductions or expenses were incurred, provided that the repayments do not cause the Fund’s total annual fund operating expenses (excluding acquired fund fees and certain other expenses) to exceed the agreed upon limit.The Expense Limitation Agreement will remain in place through March 8, 2013 regardless of the outcome of the shareholder vote.There is no assurance that any fee reduction or expense reimbursement will continue beyond March 8, 2013.During the fiscal year ended November 30, 2011, the Adviser waived its entire advisory fee of $109,051 and reimbursed the Fund $20,024 of operating expenses.As of November 30, 2011, the Adviser may in the future recover fee reductions and expense reimbursements totaling $210,138.Of this amount, the Adviser may recover $81,063 no later than November 30, 2013 and $129,075 no later than November 30, 2014. The Former Advisory Agreement.The Adviser has served as investment adviser to the Fund since its inception. The Former Advisory Agreement is dated March 1, 2010 and was approved by the Board of Trustees, including a majority of the Independent Trustees, on February 3, 2010 and by Rosellen C. Papp, sole shareholder of the Fund, on March 8, 2010. Information About the Adviser The Adviser is an Arizona Limited Liability Partnership having its office located at 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016.The Adviser is a registered investment adviser under the Investment Advisers Act of 1940, as amended, and acts as an investment adviser to individuals, trusts, retirement plans, endowments, and foundations. As of the date of this Proxy Statement, the control persons of the Adviser are Rosellen C. Papp and Harry A. Papp, owning in the aggregate approximately 59% of the partnership interest in the Adviser held as community property in their revocable trust, and Victoria C. Cavallero, owning approximately 31% of the partnership interest in the Adviser as sole and separateproperty. The following is a list of the current executive officers and partners of the Adviser and their current position with the Trust. The address of each officer is 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016. 11 Name Position with the Adviser/ Principal Occupation Position with the Trust Harry A. Papp Managing Partner & Portfolio Manager President Rosellen C. Papp Partner & Research Director Vice President Victoria S. Cavallero Partner None Julie A. Hein Partner and Chief Compliance Officer Chief Compliance Officer Brian M. Riordan Partner & Research Analyst Vice President Jeffrey N. Edwards Partner & Portfolio Manager None Timothy K. Hardaway Partner & Portfolio Manager None Christopher L. Schaefer Partner & Portfolio Manager None Gregory S. Smith Partner & Research Analyst None Evaluation by the Board of Trustees The Board of Trustees, including the Independent Trustees voting separately, reviewed and approved the New Advisory Agreement at an in-person meeting held on January 12, 2012, at which all of the Trustees were present in person, except for one Trustee who participated by telephone.In the course of their deliberations, the Independent Trustees were advised by their independent legal counsel of their obligations in determining to approve the New Advisory Agreement.The Trustees received and reviewed a substantial amount of information provided by the Adviser in response to requests of the Trustees and counsel. In making the determination to recommend approval of the New Advisory Agreement to shareholders of the Fund, the Board of Trustees carefully evaluated information the Trustees deemed necessary to enable them to determine that the New Advisory Agreement would be in the best interests of the Fund and its shareholders.The Board of Trustees gave substantial weight to the Adviser’s representations that: (i) the responsibilities of the Adviser under the New Advisory Agreement are the same in all material respects as under the Former Advisory agreement and the Interim Advisory Agreement; (ii) the operations of the Adviser and the level or quality of advisory services provided to the Fund will not be materially affected as a result of the New Advisory Agreement;(iii) the same personnel of the Adviser who currently provide investment advisory services to the Fund will continue to do so upon approval of the New Advisory Agreement; (iv) the overall management fees payable by the Fund will be at the same rate as the compensation now payable by the Fund; and (v) the overall financial condition of the Adviser remains strong following the Transaction. In addition, the Trustees considered a wide range of information of the type they would regularly consider when determining whether to continue a fund's management agreement as in effect from year to year, including the information regarding the Adviser and the Fund’s performance they had been provided throughout the year at regular meetings of the Board.In considering whether to approve the New Advisory Agreement, the Board of Trustees, including the Independent Trustees, did not identify any single factor as determinative, and each Trustee weighed the various factors as he or she deemed appropriate. The Trustees considered the following matters, among other things, in connection with their approval of the New Advisory Agreement. 12 Nature, Extent and Quality of Services The Trustees received and considered various data and information regarding the nature, extent and quality of services to be provided to the Fund by the Adviser.The Trustees specifically reviewed the qualifications, backgrounds and responsibilities of the key personnel that oversee the investment management and day-to-day operations of the Fund, including the support resources available for investment research.The Trustees noted that Rosellen C. Papp has assumed the role as sole portfolio manager of the Fund, with Brian Riordan serving as assistant portfolio manager, and were advised by the Adviser that no other changes to its personnel or operations occurred as a result of the Transaction or L. Roy Papp’s death. The Trustees noted that the Adviser has previously served as the investment adviser and investment sub-adviser to other open-end registered investment companies with substantially similar investment objectives and strategies. The Trustees considered that the Adviser has a staff of skilled investment professionals that provide research, trading and compliance support services to the Fund and determined that the Adviser possesses adequate resources to manage the Fund.The Trustees also considered the Adviser’s compliance program and noted the resources it has dedicated towards compliance, including providing a seasoned compliance officer to oversee its compliance program.The Trustees also considered the overall investment management capabilities of the Adviser and its ongoing financial commitment to the Fund.The Trustees considered the Adviser’s responsibilities with regards to brokerage selection and best execution and were mindful that the Adviser has never entered into any “soft dollar” arrangements on behalf of the Fund. Investment Performance of the Fund The Fund’s returns were compared to the returns of its benchmark, the Russell Midcap Growth Index, comparable private accounts managed by the Adviser, and other domestic equity funds of similar size with similar investment styles.In reviewing the comparative performance, the Board considered that the Fund’s average annual total return was higher than the average and median returns for the one year period ended November 30, 2011 of its peer group, “Mid Cap Growth Funds Under $50 Million,” as derived from Morningstar, Inc.The Board noted that the Fund’s average annual total return for the one year period was lower than its benchmark, the Russell Midcap Growth Index, but that its return since inception (March 8, 2010) exceeded the inception return of the Russell Midcap Growth Index.The Board of Trustees also took note of the Adviser’s related prior performance with respect to registered investment companies that had similar investment objectives and strategies as the Fund, and for which the Adviser acted as investment adviser or sub-adviser.The Trustees noted that although past performance is not necessarily indicative of future results, the Adviser’s long-term performance record and investment process were important factors in the Trustees’ evaluation of the quality of services to be provided by the Adviser under the Advisory Agreement. 13 Expenses The Board of Trustees considered statistical information regarding the Fund’s expense ratio and its various components, including the contractual advisory fee and fee waivers and expense reimbursements.It also considered a comparison of these fees and expenses to the expense information for other domestic equity funds of similar size with similar investment styles.The Fund’s overall expense ratio, after contractual fee waivers, was compared to funds within its relevant peer group, as defined above.The Trustees noted that the overall expense ratio of the Fund, after fee reductions, was lower than the average and median expense ratios for the peer group presented.The Trustees also observed that, under the expense cap arrangement agreed to by the Adviser, shareholders of the Fund are guaranteed a competitive expense ratio until March 8, 2013. Investment Advisory Fee Rates The Trustees reviewed and considered the proposed contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services.Additionally, the Trustees received and considered information comparing the Fund’s advisory fee rate with those of the other funds in its relevant peer group, as defined above.The Trustees noted that the advisory fee rate for the Fund was slightly higher than the average rates for the peer group presented.The Trustees determined that, although the advisory fee is higher, the Fund’s overall expense ratio, after contractual fee waivers, was competitive with and reasonable in relation to the average total expense ratio within its peer group. The Trustees reviewed the Adviser’s financial statements and discussed its financial condition.The Board was mindful that the Adviser is operating at a loss in providing services to the Fund because of the fee reductions and expense reimbursements it has incurred since the Fund’s inception.The Trustees discussed the level of Fund assets necessary for the Adviser to break even, the projected profits of the Adviser and the other ancillary benefits that the Adviser may receive with regard to providing advisory services to the Fund and noted that, in light of the fact that the Fund has limited assets, these are only secondary factors at this time.The Trustees further considered the Adviser’s commitment to grow assets in the Fund and the Adviser’s representation that is has adequate financial reserves to cover its anticipated losses from the Fund for several years. Economies of Scale The Trustees noted that the investment advisory fee schedule for the Fund does not contain breakpoints but were mindful that the fee reduction and expense reimbursement arrangement creates a single expense ratio and that shareholders have benefited from the lower expense ratios that resulted from the fee reductions and expense reimbursements.The Trustees noted that the Fund’s assets have not grown to an extent that permits it to realize any economies of scale.The Trustees observed that as the Fund grows in assets, this factor will become more relevant to their consideration process. 14 Conclusion The Board of Trustees determined that the overall arrangement between the Fund and the Adviser, as provided in the New Advisory Agreement, was fair and reasonable and that approval of the New Advisory Agreement was in the best interests of the Fund and its shareholders. The Board noted that the scope, quality, and nature of services to be provided by the Adviser, and the fees to be paid to the Adviser, under the New Advisory Agreement will be substantially identical to the scope, quality and nature of services provided, and fees paid, under the Former Advisory Agreement. After full consideration of the above factors as well as other factors, the Board of Trustees, with the Independent Trustees voting separately, unanimously concluded that approval of the New Advisory Agreement was in the best interest of the Fund and its shareholders and recommended approval of the New Advisory Agreement to the Fund’s shareholders. The Board of Trustees recommends that shareholders of the Fund vote FOR the New Advisory Agreement. PROPOSAL 2: TO ELECT FIVE INDIVIDUALS TO SERVE ON THE BOARD OF TRUSTEES The Board is also taking this opportunity to ask shareholders to elect a Trustee, Mr. Harry A. Papp, who was recently appointed by the Board of Trustees to fill the vacancy created by L. Roy Papp’s death, and to re-elect the other four Trustees of the Trust. The provisions of the 1940 Act require that at least two-thirds of the members of the Board be elected by shareholders of the Trust.The election by shareholders of Mr. Harry A. Papp and re-election of the remaining Trustees will give the Board additional flexibility in the future to appoint new Trustees or fill vacancies in the Board as they arise without incurring the costs of soliciting shareholder approval. Shareholders are being asked to elect the following individuals who are described herein, to the Board of Trustees:Harry A. Papp, Rosellen C. Papp, James K. Ballinger, Cynthia P. Hubiak and Carolyn P. O’Malley (the “Nominees”).All of the Nominees are currently Trustees and have served in that capacity since the Fund’s inception, except for Harry A. Papp who became a Trustee in December 2011.The Nominees consist of two Trustees, Harry A. Papp and Rosellen C. Papp, who are “interested persons” of the Trust under the 1940 Act because they are partners and employees of the Adviser and are deemed to have a financial interest in the Trust (“Interested Persons”).The term of office of each Nominee will be until he or she resigns, is removed, dies, or becomes incapacitated or otherwise unable to serve.Each Nominee has indicated a willingness to serve as a member of the Board of Trustees if elected.If any of the Nominees should not be available for election, the persons named as proxies (or their substitutes) may vote for other persons in their discretion.However, management has no reason to believe that any Nominee will be unavailable for election.The Board of Trustees recommends that you vote in favor of the election of each Nominee. 15 The Board of Trustees Generally The Board of Trustees oversees the management of the Trust and meets in person at regularly scheduled meetings four times throughout the year to review reports about the Trust’s operations.In addition, the Trustees may meet in person or by telephone at special meetings. The Independent Trustees also meet at least quarterly in executive session without the presence of any representatives of management.The Board of Trustees provides broad supervision over the affairs of the Trust and elects the officers of the Trust to actively supervise the Fund’s day-to-day operations.Subject to the 1940 Act and applicable Ohio law, the Trustees may fill vacancies in or increase or decrease the number of Board members, and may elect and remove such officers and appoint and terminate such agents as they consider appropriate.The Trustees may appoint from their own number and establish and terminate one or more committees consisting of two or more Trustees who may exercise the powers and authority of the Board to the extent that the Trustees determine.The Trustees may, in general, delegate such authority as they consider desirable to any officer of the Trust, to any Committee of the Board and to any agent or employee of the Trust. The Trust Instrument for the Trust protects the Trustees and officers against personal liability for any act, omission or obligation in their capacity as Trustee or officer of the Trust, except that no Trustee or officer shall be indemnified against any liability to the Trust or its shareholders to which such Trustee or officer would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the office of Trustee or officer of the Trust. Information Regarding the Nominees and Officers of the Trust. The Board has concluded, based on each Trustee’s experience, qualifications, attributes or skills on an individual basis and in combination with the other Trustees, that each Trustee is qualified to serve on the Board in light of the Trust’s business and structure.The Board believes that the Trustees’ ability to review critically, evaluate, question and discuss information provided to them, to interact effectively with the Adviser, other service providers, legal counsel and the independent registered public accounting firm, and to exercise effective business judgment in the performance of their duties as Trustees support this conclusion.In determining that a particular Trustee is and will continue to be qualified to serve as a Trustee, the Board considers a variety of criteria, none of which, in isolation, is controlling.References to the qualifications, attributes and skills of Nominees are pursuant to requirements of the Securities and Exchange Commission, do not constitute holding out the Board or any Nominee as having any special expertise or experience, and shall not impose any greater responsibility on any such person or on the Board by reason thereof.The Trust has not adopted procedures by which shareholders of the Fund may recommend nominees to the Board of Trustees. Set forth below is a summary of the specific experience, qualifications, attributes and/or skills for each Nominee. 16 Interested Trustee Nominees Harry A. Papp, CFA Mr. Papp has been a Partner and Portfolio Manager of the Adviser since 1981.Mr. Papp earned a Bachelor of Arts degree in Economics and Chemistry from Brown University and a Master of Science degree in Geochemistry and Master of Business Administration degree in Finance and Accounting from the University of Chicago.He is a Chartered Financial Analyst and has 33 years of experience in portfolio management and security analysis.Mr. Papp serves on the Board of Directors of Blue Cross Blue Shield of Arizona, currently serving as Vice Chair.In February 2012, Mr. Papp was appointed to the Arizona State Board of Investments, which is responsible in part to oversee over $11 billion of investments for the State of Arizona.He is a Trustee and has served as a Director/Trustee of The Phoenix Zoo for 28 years.Mr. Papp serves on the Board of Directors and Board of Trustees of Arizona State University Foundation and chairs the Investment Committee.He is a Board Member and Treasurer of the Institute of Human Origins at Arizona State University.Mr. Papp is on the board of Community Health Charities of Arizona, serving as Treasurer, and previously served on the national board for 15 years.He serves on the Planned Giving Committee for the Desert Botanical Garden, the Phoenix Art Museum and Ballet Arizona.Mr. Papp has been a Trustee of the Trust since December 2011 and was previously a trustee of a family of mutual funds managed by the Adviser from 1989-2004.The Board has concluded that Mr. Papp is suitable to serve as a Trustee because of his past service and experience as a trustee of other investment companies, his experience on other boards, his professional investment and business experience and his academic background. Rosellen C. Papp, CFA Ms. Papp has been a Partner, Financial Analyst and Research Director of the Adviser since 1981.Ms. Papp earned a Bachelor of Business Administration degree from the University of Michigan and a Masters of Management degree from the Kellogg School of Management, Northwestern University.She is a Chartered Financial Analyst and has 33 years of experience in security and financial analysis.Ms. Papp is a Director, Treasurer and Chair of the Investment Committee of the Flinn Foundation, a charitable foundation for the advancement of the biosciences in Arizona.She is a member of the Arizona State University Foundation’s Women and Philanthropy Program.Ms. Papp also serves on the Board of Trustees of thePhoenix Art Museum and is a member of the Arizona Women’s Forum.She has previously served on the boards of various other non-profit organizations.She has been a Trustee of the Trust since February 2010 and was previously a trustee of a family of mutual funds managed by the Adviser from 1989-2004.The Board has concluded that Ms. Papp is suitable to serve as a Trustee because of her past service and experience as a Trustee of the Trust and of other investment companies, her experience on other boards, her professional investment and business experience and her academic background. 17 Independent Trustee Nominees James K. Ballinger Mr. Ballinger has served as the Executive Director of the Phoenix Art Museum since 1982.He holds a B.A. degree in American History and an M.A. degree in History of Art from the University of Kansas.He currently serves on the Board of Trustees for the National Council of the Arts and previously served as President of the Association of Art Museum Directors of North America.Mr. Ballinger has been a Trustee of the Trust since February 2010 and was previously a trustee of a family of mutual funds managed by the Adviser from 1989-2004. The Board has concluded that Mr. Ballinger is suitable to serve as a Trustee because of his past service and experience as a Trustee of the Trust and of other investment companies, his experience on other boards, his business experience and his academic background. Cynthia P. Hubiak, CPA Ms. Hubiak has been the President and Chief Executive Officer of the Arizona Society of Certified Public Accountants since 2000.She earned a B.S. degree in Accounting and an M.B.A. from Arizona State University.Ms. Hubiak is a Certified Public Accountant and has 30 years of accounting and managerial experience.She currently serves of the Board of The Wellness Community of Arizona and also served as a public member of the Arizona Board for Private Post-Secondary Education from 1999-2009 and Treasurer of a non-profit organization from 2004-2009.Ms. Hubiak has also served on the boards of various other non-profit organizations.She has been a Trustee of the Trust since February 2010.The Board has concluded that Ms. Hubiak is suitable to serve as a Trustee because of her past service and experience as a Trustee of the Trust, her past business and financial industry experience, her experience on other boards and her academic background. Carolyn P. O’Malley Ms. O’Malley served as Executive Director of the Dorrance Family Foundation, a private family foundation, from 2001-2009.She holds a B.A. degree in Sociology from Whittier College and earned her M.A. from the Thunderbird School of Global Management.Ms. O’Malley currently serves on the Board of Trustees of the Desert Botanical Garden, a non-profit organization, and has previously served on the boards of various other non-profit organizations.She has been a Trustee of the Trust since February 2010 and was previously a trustee of a family of mutual funds managed by the Adviser from 1997-2004.The Board has concluded that Ms. O’Malley is suitable to serve as a Trustee because of her past service and experience as a Trustee of the Trust, her past business experience, her experience on other boards and her academic background. 18 The following is a list of the Nominees, as well as the executive officers of the Trust.The business address of each Nominee and executive officer is 2201 E. Camelback Road, Suite 227B, Phoenix, Arizona 85016, except for Messrs. Dorsey and Seger and Ms. Bloom, whose business address is 225 Pictoria Drive, Cincinnati, Ohio 45246.The Nominees who are Interested Persons of the Trust are indicated as such below.No Nominee holds any directorships of any other investment company registered under the 1940 Act or any company whose securities are registered under the Securities Exchange Act of 1934 or who file reports under that Act. Name and Age Length of
